In her petition for rehearing appellant calls attention to the fact that, contrary to a recital in the opinion heretofore filed herein, it was expressly admitted by respondents at the trial of this action that the charges preferred against her were not read to appellant by the investigating committee. The statement in the opinion was based upon the recitals in the minutes of the council containing the report of the committee. These minutes were admitted in evidence, and it appears therein that "a copy of the charges was duly served on the accused sister, and she with the committee met at the city of Mendocino, county of Mendocino, state of California, on the seventeenth day of September, 1906. The charges were then readto the accused sister by a member of the committee," etc. But the matter seems to be entirely immaterial, as she had been served with a copy of the charges and there is no contention that she was not fully informed of the nature of the accusation or that the laws of the order required the charges to be read to her by the committee.
Appellant makes a distinction between being a member andpersisting in being a member of the proscribed order. However, since she admitted she was a member of the U. P.'s and manifested no inclination or purpose to give up her membership therein, it seems reasonable to conclude that she intended to "persevere" in said connection. It may be remarked, also, that the record shows that some time before the charges were preferred against her, she attended a meeting of the S. P.'s, and tendered her dues to the secretary, who refused to accept them on the ground that appellant had joined the U. P.'s The president told her "if she belonged to ours she must leave the other," and she said: "I won't; I belong to the two and I always will." While this evidence was not taken by the committee at the investigation, it illustrates the attitude of appellant *Page 241 
during the entire period covered by the trial before the superior court.
If, as contended by appellant, her answer to the committee should be construed as expressing a purpose "to conform to the laws of defendant society in thirty days," it would be difficult to explain why she made no attempt to do so. The by-laws provided that "To the report of the committee the accused can present her further evidence and refutation within a month; and the council shall say if the committee erred or not, shall submit the case to the same or another committee or shall proceed anew with the trial." She did not avail herself of this privilege nor appeal in any way to the constituted authorities of the order.
It cannot be said that hasty action was taken by the council, as appellant was not expelled till more than three months after the report of the committee was made. And while, as already stated, the proceedings in a few particulars were somewhat inartificial, no substantial right of appellant seems to have been invaded, and we think the court was justified in denying the writ.
The specific points made by appellant have been examined, but, as we view the matter, no sufficient reason has been presented for a rehearing of the case. The petition is therefore denied.
Chipman, P. J., and Hart, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on April 13, 1912. *Page 242